 



Exhibit 10.1
Supplemental Indenture
     SUPPLEMENTAL INDENTURE, dated as of May 22, 2007, among Bally Total Fitness
Holding Corporation, a corporation organized under the laws of Delaware (the
“Company”), the Guarantors listed on Schedule A hereto (the “Guarantors”) and
U.S. Bank National Association, as trustee (the “Trustee”).
     WHEREAS, the Company has duly issued its 10 1/2% Senior Notes due 2011 in
the aggregate principal amount of $235,000,000 (the “Notes”) pursuant to an
Indenture, dated as of July 2, 2003, between the Company, the Guarantors and the
Trustee (as amended or supplemented, the “Indenture”), and the Notes are
outstanding on the date hereof;
     WHEREAS, the Company has received consents pursuant to the Limited Waiver
and Forbearance Agreement, dated May 14, 2007 (the “Limited Waiver and
Forbearance Agreement”), in the form attached hereto as Schedule B, among the
Company and the holders of the Notes listed on Exhibit B thereto, from holders
of the Notes representing at least a majority in aggregate principal amount of
the outstanding Notes to certain waivers of Defaults or Events of Default and
amendments to the Indenture described therein;
     WHEREAS, pursuant to the Limited Waiver and Forbearance Agreement and
Sections 5.13 and 10.20 of the Indenture, holders representing at least a
majority in aggregate principal amount of the outstanding Notes have executed
and delivered to the Trustee waivers of certain Defaults or Events of Default
under and prospective compliance with Sections 5.1(e), 7.4, 10.12(a)(i), 10.17
and 10.19 of the Indenture from May 14, 2007 to, but not including, the Fourth
Waiver Expiration Date (as defined in Section 1.1 hereof);
     WHEREAS, Section 9.2 of the Indenture provides that, with the consent of
the Holders of at least a majority in aggregate principal amount of the
outstanding Notes, the Company and the Trustee may enter into an indenture
supplemental to the Indenture for the purpose of amending, modifying or changing
certain provisions of the Indenture or the Notes;
     WHEREAS, to waive compliance with Section 7.4 of the Indenture from May 14,
2007 to, but not including, the Fourth Waiver Expiration Date, the Indenture
requires the Company and the Trustee to enter into an indenture supplemental to
the Indenture in accordance with Section 9.2 of the Indenture;
     WHEREAS, Section 9.4 of the Indenture provides that a supplemental
indenture becomes effective in accordance with its terms and thereafter binds
every Holder of the Notes;
     NOW, THEREFORE, the parties hereto agree as follows:
     Section 1.1 Acknowledgements. (a) The Trustee acknowledges that the holders
of the Notes listed on Exhibit B to the Limited Waiver and Forbearance Agreement
represent at least a majority in aggregate principal amount of the outstanding
Notes as of the date hereof, and that pursuant to and subject to the terms of
the Limited Waiver and Forbearance Agreement, such holders have waived, from
May 14, 2007 to, but not including, the Fourth Waiver Expiration Date, the
Company’s obligation to (i) file with the SEC such reports as the Company is or
may be required to file with the SEC pursuant to Sections 13(a) or 15(d) of the
Exchange Act and

 



--------------------------------------------------------------------------------



 



furnish such reports to the Trustee and holders of the Notes in accordance with
Sections 7.4 and 10.17 of the Indenture (the “Reporting Obligations”), (ii) make
a scheduled payment of interest on the Senior Subordinated Notes as due on
April 16, 2007 in accordance with Section 10.1 of the Senior Subordinated Notes
Indenture, which would result in an Event of Default under Section 5.1(e) of the
Indenture (the “Interest Payment Default”), (iii) comply with Section
10.12(a)(i) of the Indenture in connection with the Purchase and Sale Agreement,
dated October 13, 2006, for the sale of 1901 West 39th Street, Hialeah, Florida
and the Escrow Holdback Agreement, dated October 24, 2006, as amended,
concerning Escrow Trust #06-0806 (the “Sale and Leaseback Matters”), and
(iv) provide notice to the Trustee of a Default or Event of Default arising in
connection with any or all of the Reporting Obligations, the Interest Payment
Default or the Sale and Leaseback Matters in accordance with Section 10.19 of
the Indenture (the “Notice Obligations” and, together with the Reporting
Obligations, the Interest Payment Default and the Sale and Leaseback Matters,
the “Waived Matters”), on the terms set forth in the Waiver and Forbearance
Agreement.
     (b) Subject to the terms of the Limited Waiver and Forbearance Agreement
and the Indenture, the Trustee acknowledges the effectiveness of the limited
waiver of the Waived Matters contained in the Limited Waiver and Forbearance
Agreement.
     (c) The Company acknowledges and agrees that, notwithstanding the agreement
of the holders listed on Exhibit B to the Limited Waiver and Forbearance
Agreement to grant a limited waiver in respect of the Waived Matters, (i) such
limited waiver shall not constitute a waiver of the occurrence and continuance
of any Waived Matter constituting a Default or Event of Default at any time on
or after the Fourth Waiver Expiration Date, if such Default or Event of Default
has not been cured or otherwise waived, (ii) such limited waiver shall not
constitute a waiver of the occurrence or continuance of any Default or Event of
Default that is not a Waived Matter and (iii) nothing contained in the Limited
Waiver and Forbearance Agreement shall be construed to limit or affect the right
of the Trustee and the holders listed on Exhibit B to the Limited Waiver and
Forbearance Agreement to take any action to enforce or interpret any provision
of the Limited Waiver and Forbearance Agreement through the Fourth Waiver
Expiration Date.
     Section 2.1 Definitions. Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to them in the Indenture or any
supplemental indenture related thereto.
     Section 3.1 Amendment to Section 1.1. The following defined terms are
hereby inserted into Section 1.1 of the Indenture in their respective correct
alphabetical order. To the extent the defined terms are already included in the
Indenture, such terms are replaced in their entirety by the defined terms set
forth below.
     “Credit Agreement” means the Amended and Restated Credit Agreement, dated
as of October 16, 2006 (as amended), among the Company, as Borrower, the several
banks and other financial institutions parties thereto, JPMorgan Chase Bank,
N.A., as Agent, Morgan Stanley Senior Funding, Inc., as Syndication Agent, and
JPMorgan Securities Inc., as Sole Lead Arranger and Sole Bookrunner.

2



--------------------------------------------------------------------------------



 



     “Credit Agreement Forbearance Agreement” means the Forbearance Agreement,
dated as of April 5, 2007, among the Company, the Lenders party thereto,
JPMorgan Chase Bank. N.A., as Agent, and Morgan Stanley Senior Funding, Inc., as
Syndication Agent.
     “Fourth Waiver Expiration Date” means the earliest to occur of (A) July 13,
2007, (B) June 28, 2007, if the Company fails to deliver, before or on such
date, copies of the documents referred to in Section 5.1(b) of the Credit
Agreement Forbearance Agreement to the Trustee, each Holder Representative and
each Holder (each as defined in the Limited Waiver and Forbearance Agreement),
with delivery only required to each such party that has executed a binding
confidentiality agreement with the Company, or (C) the date on which (i) a
Default or Event of Default that is not a Waived Matter occurs and such Default
or Event of Default has not been cured or waived, (ii) (a) the Agent Lender or
any Lender commences any enforcement action under the Credit Agreement or (b)
the trustee or the requisite holders under the Senior Subordinated Notes
Indenture issue any enforcement notice under Section 5.2 of the Senior
Subordinated Notes Indenture, including with regard to the acceleration of the
Senior Subordinated Notes, (iii) to the extent applicable, a breach by any of
the parties thereto of the Senior Subordinated Notes Forbearance Agreement or
the Credit Agreement Forbearance Agreement (which has not been cured or waived
by the requisite parties in accordance with the terms of such agreements)
occurs, (iv) the Company takes any action to challenge the validity or
enforceability of the Indenture, the Limited Waiver and Forbearance Agreement or
any provision thereof (including by asserting such a challenge in writing) or
(v) the Company is no longer working in good faith on the terms of a consensual
restructuring with the Holder Representatives and the Restricted Holders (each
as defined in the Limited Waiver and Forbearance Agreement).
     “Limited Waiver and Forbearance Agreement” means the Limited Waiver and
Forbearance Agreement, dated as of May 14, 2007, among the Company, the
Guarantors party thereto and the holders of the Notes party thereto, as amended
and supplemented.
     “Senior Subordinated Notes” means the 9 7/8% Senior Subordinated Notes due
2007 of the Company issued pursuant to the Senior Subordinated Notes Indenture.
     “Senior Subordinated Notes Forbearance Agreement” means the Limited Waiver
and Forbearance Agreement, dated as of May 14, 2007, among the Company and the
holders of the Senior Subordinated Notes party thereto.
     “Senior Subordinated Notes Indenture” means the Indenture, dated as of
December 16, 1998, as amended or supplemented, by and among the Company, as
issuer, and the Trustee, as trustee.
     Section 4.1 Amendment to Section 5.1(c). Section 5.1(c) of the Indenture is
hereby amended by inserting the following at the end thereof:
     “provided, however, that any Default in connection with the Waived Matters
(as defined in the Limited Waiver and Forbearance Agreement) that arose prior to
the Fourth Waiver Expiration Date and that would not otherwise ripen into an
Event of Default without delivery of a notice of default hereunder shall
constitute an Event of Default on the Fourth Waiver Expiration Date, in which
event the Company acknowledges that the execution of the Limited

3



--------------------------------------------------------------------------------



 



Waiver and Forbearance Agreement shall constitute a notice of default for this
purpose, unless such Default has been cured or otherwise waived;”
     Section 4.2 Amendment to Section 7.4. Section 7.4 of the Indenture is
hereby amended by inserting the following at the end of the last paragraph
thereof:
     “Notwithstanding any of the foregoing, and subject to the terms of the
Limited Waiver and Forbearance Agreement, including Section 4.2 thereof, the
Company shall not be required to comply with this Section 7.4 during the period
beginning on May 14, 2007 and ending on the Fourth Waiver Expiration Date.”
     Section 5.1 Miscellaneous.
     (a) Governing Law. This Supplemental Indenture shall be governed by, and
construed in accordance with, the internal laws of the State of New York,
without giving effect to applicable choice of law principles to the extent that
the application of the laws of another jurisdiction would result thereby.
     (b) Headings. Section headings in this Supplemental Indenture are included
herein for convenience of reference only and shall not constitute a part of, or
affect the interpretation of, this Supplemental Indenture.
     (c) Counterparts. This Supplemental Indenture may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and each of the parties hereto may execute this Supplemental
Indenture by signing any such counterpart. A facsimile or electronic mail
transmission of this Supplemental Indenture bearing a signature on behalf of a
party hereto shall be legal and binding on such party.
     (d) Trustee Disclaimer. The Trustee has accepted the amendment of the
Indenture effected by this Supplemental Indenture and agrees to execute the
trust created by the Indenture as hereby amended, but only upon the terms and
conditions set forth in the Indenture, including the terms and provisions
defining and limiting the liabilities and responsibilities of the Trustee.
Except as expressly set forth in this Supplemental Indenture, nothing in the
Limited Waiver and Forbearance Agreement shall modify the terms of the Indenture
or affect, limit or impair the rights of any person not party to the Limited
Waiver and Forbearance Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed by their respective duly authorized officers, as
of the date first above written.

         
 
  BALLY TOTAL FITNESS HOLDING CORPORATION    
 
       
 
  /s/ Ronald G. Eidell    
 
 
 
Ronald G. Eidell    
 
  Senior Vice President and Chief Financial Officer    
 
       
 
  THE GUARANTORS    
 
 
 
Each Guarantor Listed on Schedule A Hereto    
 
       
 
  /s/ Ronald G. Eidell    
 
 
 
Ronald G. Eidell    
 
  Senior Vice President and Chief Financial Officer    
 
       
 
  U.S. BANK NATIONAL ASSOCIATION, as Trustee    
 
       
 
  /s/ Patricia J. Kapsch    
 
 
 
Patricia J. Kapsch    
 
  Assistant Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Bally Fitness Franchising, Inc.
Bally Franchise RSC, Inc.
Bally Franchising Holdings, Inc.
Bally Total Fitness Corporation
Bally Total Fitness Holding Corporation
Bally Total Fitness International, Inc.
Bally Total Fitness of Missouri, Inc.
Bally Total Fitness of Toledo, Inc.
Bally Total Fitness of Connecticut Coast, Inc.
Bally Total Fitness of Connecticut Valley, Inc.
Greater Philly No. 1 Holding Company
Greater Philly No. 2 Holding Company
Health & Tennis Corporation of New York
Holiday Health Clubs of the East Coast, Inc.
Bally Total Fitness of Upstate New York, Inc.
Bally Total Fitness of Colorado, Inc.
Bally Total Fitness of the Southeast, Inc.
Holiday/Southeast Holding Corp.
Bally Total Fitness of California, Inc.
Bally Total Fitness of the Mid-Atlantic, Inc.
BTF/CFI, Inc.
Bally Total Fitness of Greater New York, Inc.
Jack La Lanne Holding Corp.
Bally Sports Clubs, Inc.
New Fitness Holding Co., Inc.
Nycon Holding Co., Inc.
Bally Total Fitness of Philadelphia, Inc.
Bally Total Fitness of Rhode Island, Inc.
Rhode Island Holding Company
Bally Total Fitness of the Midwest, Inc.
Bally Total Fitness of Minnesota, Inc.
Tidelands Holiday Health Clubs, Inc.
U.S. Health, Inc.

A-1